         Case 2:19-cv-01091-RB-GJF Document 97 Filed 09/02/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

THOMAS HARE,

                Plaintiff,

v.                                                                  No. 2:19-cv-01091-RB-GJF

BENNETT J. BAUR, an individual;
STATE OF NEW MEXICO LAW
OFFICES OF THE PUBLIC DEFENDER;
JENNIFER BIRMINGHAM, an individual;
JAMES WALKER, an individual; and
MICHELLE HALEY, an individual;

                Defendants.

          MEMORANDUM OPINION AND ORDER OVERRULING OBJECTION

         THIS MATTER comes before the Court on Plaintiff’s Notice of Satisfaction of Sanctions

& Objection to the Illegally-Ordered Sanctions. (Doc. 76.)

         Judge Fouratt ordered “Plaintiff to pay Defendants’ counsel, Michael Bebeau, Esq.,

monetary sanctions representing a reasonable amount of attorney’s fees incurred by Mr. Bebeau

in connection with appearing at a hearing at which Plaintiff inexcusably failed to show.” (Doc.

69.)

         Plaintiff objects to the sanctions imposed by Judge Fouratt asserting that “Judge Fouratt

has clearly engaged in illegal activities by presiding over proceedings and matters that exceed his

original designation to conduct the initial poverty review pursuant to 28 U.S.C. § 1915.” (Doc. 76

at 1.)

         The Court overrules Plaintiff’s Objection because Judge Fouratt was authorized to impose

sanctions for Plaintiff’s failure to appear at the May 21, 2020, status conference. (See Doc. 70 at
        Case 2:19-cv-01091-RB-GJF Document 97 Filed 09/02/20 Page 2 of 2



1–2, (explaining that Judge Fouratt was properly authorized to preside over all non-dispositive

pre-trial matters in this case).)

        IT IS SO ORDERED.



                                           ________________________________
                                           ROBERT C. BRACK
                                           SENIOR U.S. DISTRICT JUDGE




                                              2
